FILED
                             NOT FOR PUBLICATION                              MAR 05 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE ANTONIO BARRIOS,                            No. 07-56256

               Petitioner - Appellant,            D.C. No. CV-05-03642-JFW

   v.
                                                  MEMORANDUM *
 G.J. GIURBINO,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Jose Antonio Barrios appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
       Barrios contends that he received ineffective assistance of counsel when his

attorney failed to communicate a plea offer to him which would have avoided a 25-

years-to-life sentence pursuant to California’s “Three Strikes” law. Because the

record demonstrates that the prosecution never offered Barrios a plea offer, the

California Supreme Court’s rejection of this claim was neither contrary to, nor an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); see also Strickland v. Washington, 466 U.S. 668, 687 (1984).

       AFFIRMED.




EH/Research                               2                                   07-56256